PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Spoor, et al.						:
Application No. 16/109,160			        	:       DECISION ON PETITION
Filing Date: August 22, 2018 				:
Attorney Docket No. 100000.000004
	                                                           
	
This is a decision on the petition under 37 CFR 1.137(a), filed January 4, 2022, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Brian Shaw appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration mailed October 5, 2021, no later than payment of the issue fee. Applicant paid the issue fee on December 17, 2021. As such, the application became abandoned on December 18, 2021.  The Office mailed a Notice of Abandonment on December 23, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of an Oath or Declaration for joint inventor Ronald Spoor, (2) the petition fee in the amount of $1050.00, and (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET